[Cite as State v. Lipkins, 2021-Ohio-4343.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY

State of Ohio                                     Court of Appeals No. L-21-1046
                                                                       L-21-1058
       Appellee                                                        L-21-1059
                                                                       L-21-1060
                                                                       L-21-1061

v.                                                Trial Court No. CR0202001050
                                                                  CR0201902404
                                                                  CR0202001370
                                                                  CR0202002131
                                                                  CR0202001132

Aaron Lipkins                                     DECISION AND JUDGMENT

        Appellant                                 Decided: December 10, 2021

                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Laurel A. Kendall, for appellant.

                                              *****

        OSOWIK, J.

        {¶ 1} This is a consolidated appeal from five judgments by the Lucas County

Court of Common Pleas, which sentenced appellant, Aaron Lipkins, to a total prison term
of 58 months for three counts of felony breaking and entering, two counts of felony grand

theft of motor vehicle, two counts of misdemeanor theft, one count of felony robbery, and

one count of felony unlawful sexual conduct with a minor after the trial court accepted

appellant’s Alford guilty pleas and convicted him of those offenses. For the reasons set

forth below, this court affirms the judgments of the trial court.

                                      I. Background

       {¶ 2} This consolidated appeal arises from five Lucas County Common Pleas

criminal cases by appellee, state of Ohio, against appellant known as case Nos. CR2019-

2404, CR2020-1050, CR2020-1132, CR2020-1370 and CR2020-2131.

       {¶ 3} In case No. CR2019-2404, appellant pled guilty pursuant to North Carolina

v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970), to one count of breaking and

entering, a violation of R.C. 2911.13(A) and a fifth-degree felony pursuant to R.C.

2911.13(C). The trial court found appellant guilty of the offense: that on July 26, 2019,

appellant trespassed in an unoccupied structure with the purpose to commit theft.

Appellant committed that offense while serving his community control sanction in case

No. CR2018-3025, which is not part of this appeal. The trial court sentenced appellant to

serve 10 months in prison for the fifth-degree felony, to be served consecutively to

appellant’s sentence in case No. CR2018-3025.

       {¶ 4} In case No. CR2020-1050, appellant entered Alford guilty pleas to one count

of breaking and entering, a violation of R.C. 2911.13(A) and a fifth-degree felony




2.
pursuant to R.C. 2911.13(C), and two counts of theft, each violations of R.C.

2913.02(A)(1) and first-degree misdemeanors pursuant to R.C. 2913.02(B)(2). The trial

court found appellant guilty of those three offenses: that on October 1, 2019, appellant

trespassed in a closed McDonald’s store and stole the donations in the charity boxes on

the counter, and on November 29 and December 1, 2019, appellant committed thefts of

cell phone accessories from a Metro PCS store valued between $1,000 and $7,500.

Appellant committed those offenses while serving his community control sanction in case

No. CR2018-3025. The trial court sentenced appellant to serve 12 months in prison for

the fifth-degree felony, to be served consecutively to appellant’s sentences to case Nos.

CR2018-3025 and CR2019-2404. The trial court also sentenced appellant to serve six

months at the Corrections Center of Northwest Ohio for each first-degree misdemeanor,

to be served concurrently to each other and to the fifth-degree felony.

       {¶ 5} In case No. CR2020-1132, appellant entered Alford guilty pleas to two

counts of grand theft of a motor vehicle, each a violation of R.C. 2913.02(A)(1) and a

fourth-degree felony pursuant to R.C. 2913.02(B)(5), and one count of breaking and

entering, a violation of R.C. 2911.13(B) and a fifth-degree felony pursuant to R.C.

2911.13(C). The trial court found appellant guilty of those three offenses: that on

December 28, 2019, appellant shot the front entrance to Royal Auto, a car seller, and

removed multiple car key fobs and used one to drive off with a 2010 red Camaro, and

then on December 29, 2019, appellant twice again trespassed at Royal Auto to use the




3.
stolen car key fobs to drive off with a 2008 Ford-F250 and a 2010 Chrysler Town and

Country. Appellant committed those offenses while serving his community control

sanction in case No. CR2018-3025. The trial court sentenced appellant to serve 12

months in prison for each of the three offenses, to be served concurrently with each other

but consecutively to appellant’s sentences in case Nos. CR2018-3025, CR2019-2404, and

CR2020-1050.

       {¶ 6} In case No. CR2020-1370, appellant entered Alford guilty pleas to one count

of robbery, a violation of R.C. 2911.02(A)(3) and a third-degree felony pursuant to R.C.

2911.02(B), and one count of breaking and entering, a violation of R.C. 2911.13(B) and a

fifth-degree felony pursuant to R.C. 2911.13(C). The trial court found appellant guilty of

those two offenses: that on February 10, 2020, appellant broke out the window of Victory

Auto Mall and stole car key fobs with the intent to steal cars, and on February 21, 2020,

appellant threatened a victim with a gun during a robbery attempt. Appellant committed

those offenses while serving his community control sanction in case No. CR2018-3025.

The trial court sentenced appellant to serve 24 months in prison for the third-degree

felony and 12 months in prison for the fifth-degree felony, to be served concurrently with

each other, but with the 24-month sentence to be served consecutively to appellant’s

sentences in case Nos. CR2018-3025, CR2019-2404, CR2020-1050, and CR2020-1132.

       {¶ 7} In case No. CR2020-2131, appellant entered an Alford guilty plea to one

count of unlawful sexual conduct with a minor, a violation of R.C. 2907.04(A) and a




4.
fourth-degree felony pursuant to R.C. 2907.04(B)(1). The trial court found appellant

guilty of that offense: that between December 1 and December 31, 2019, the 19-year-old

appellant had sex with a 14-year-old girl. Appellant committed that offense while

serving his community control sanction in case No. CR2018-3025. The trial court

sentenced appellant to serve 12 months in prison for the fourth-degree felony, to be

served concurrently with appellant’s sentence in case No. CR2020-1370.

      {¶ 8} Appellant timely appealed the five trial court judgments, and each appeal

was assigned the following case numbers: L-21-1046 for case No. CR2020-1050, L-21-

1058 for case No. CR2019-2404, L-21-1059 for case No. CR2020-1370, L-21-1060 for

case No. CR2020-2131, and L-21-1061 for case No. CR2020-1132. By order of this

court journalized on April 20, 2021, all five appeals were consolidated under case No. L-

21-1046. Appellant sets forth one assignment of error:

             The trial court abused its discretion when it sentenced appellant to

      four consecutive prison terms, and executed sentence on a community

      control violation, when appellant has a limited prior criminal history, the

      fourth and fifth degree felonies were non-violent, and when the resulting

      sentence arguably does not promote the effective rehabilitation of the

      offender pursuant to R.C. 2929.11.




5.
                                II. Consecutive Sentences

       {¶ 9} In support of his sole assignment of error, appellant argues his four

consecutive prison terms from case Nos. CR2019-2404, CR2020-1050, CR2020-1132

and CR2020-1370 violate R.C. 2929.11 and 2929.12. Appellant does not dispute his

concurrent sentence from case No. CR2020-2131. Appellant concedes the trial court

“had discretion to impose prison terms, either concurrently or consecutively * * * [and]

the sentences are not contrary to law.” Nevertheless, appellant argues the trial court

failed to properly apply the factors and purposes of felony sentencing stated in R.C.

2929.11 and 2929.12 because of his limited criminal history, the overall non-violent

nature of the crimes, his remorse, his substance abuse problems, and his youth. Appellant

urges this court to find that the consecutive sentences imposed “were not the minimum

sanction that will punish the offender, protect the public, and facilitate the rehabilitation

of the offender” and suggested that those purposes “might be better achieved with

concurrent sentences or even a community control sanction.”

       {¶ 10} To the extent that appellant challenges the overall length of his 58-month

consecutive sentences under R.C. 2929.11 and 2929.12, those statutes do not apply to

consecutive-sentencing review. State v. Mockensturm, 6th Dist. Wood No. WD-20-007,

2021-Ohio-881, ¶ 15, citing State v. Gwynn, 158 Ohio St.3d 279, 2019-Ohio-4761, 141

N.E.3d 169, ¶ 17. Our review of consecutive sentences is limited to R.C. 2929.14(C)(4),

as stated in R.C. 2953.08(G)(2)(a). Id. R.C. 2953.08(G)(2)(a) states, in part, “The




6.
appellate court may take any action authorized by this division if it clearly and

convincingly finds * * *: (a) That the record does not support the sentencing court’s

findings under * * * [R.C. 2929.14(C)(4)] * * *.”

       {¶ 11} When sentencing prison terms, the trial court is required “to adhere to R.C.

2929.14(C)(4) and 2929.41(A) in imposing consecutive sentences and to make the

required findings.” State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d

659, ¶ 35. R.C. 2929.41(A) states a presumption for concurrent sentencing, except as

provided for in R.C. 2929.14(C). The trial court is required to make the findings

mandated by R.C. 2929.14(C)(4) both at the sentencing hearing and incorporate them

into its sentencing entry, “but it has no obligation to state reasons to support its findings.

Nor is it required to give a talismanic incantation of the words of the statute, provided

that the necessary findings can be found in the record and are incorporated into the

sentencing entry.” Id. at ¶ 37.

       {¶ 12} R.C. 2929.14(C)(4)(c) requires a three-step analysis by the trial court: (1)

finding that the sentence is necessary to protect the public from future crime or to punish

the offender; (2) finding that consecutive sentences are not disproportionate to the

seriousness of the offender’s conduct and to the danger the offender poses to the public;

and (3) finding the offender’s history of criminal conduct demonstrates that consecutive

sentences are necessary to protect the public from future crime by the offender. State v.

Banks, 6th Dist. Lucas No. L-13-1095, 2014-Ohio-1000, ¶ 11.




7.
       {¶ 13} The February 25, 2021 sentencing hearing transcript for case Nos.

CR2019-2404, CR2020-1050, CR2020-1132 and CR2020-1370 is in the record, along

with each of the trial court’s journalized sentencing entries. In each case the record

shows the trial court’s sentence was supported by the trial court’s review of the

presentence investigation report, the record, oral statements, any victim impact

statements along with the principles and purposes of sentencing under R.C. 2929.11 and

balanced the seriousness, recidivism and other relevant factors under R.C. 2929.12.

Furthermore, in each case the trial court considered R.C. 2929.13(B)(1)(b) because

appellant committed the offenses while serving a community control sanction in case No.

CR2018-3025. Specifically, the trial court found in each case that appellant’s extensive

crime spree while serving community control demonstrated that consecutive sentences

are necessary to protect the public.

              Being necessary to fulfill the purposes of R.C. 2929.11 and

       2929.14(C)(4), consecutive sentences are necessary to protect the public

       from future crime or to punish the offender and are not disproportionate to

       the seriousness of the offender’s conduct and to the danger the offender

       poses to the public. The court further finds the defendant was on

       community control, and the defendant’s criminal history demonstrates that

       consecutive sentences are necessary to protect the public, therefore the

       sentences are ordered to be served consecutively.




8.
       {¶ 14} Appellant also argues his sentences are “not the minimum sanction that will

punish the offender, protect the public, and facilitate the rehabilitation of the offender.”

To the extent appellant urges this court to modify or vacate his sentences based on our

independent review that the sentence is not supported by the record under R.C. 2929.11

and 2929.12, we lack the authority to grant the relief appellant seeks. Mockensturm, 6th

Dist. Wood No. WD-20-007, 2021-Ohio-881, at ¶ 16, citing State v. Jones, 163 Ohio

St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 42.

       {¶ 15} We reviewed the record and find clear and convincing evidence supporting

the imposition of consecutive sentences pursuant to R.C. 2929.14(C)(4)(c). Both the

sentencing hearing transcript and the subsequent judgment entries reflect the trial court

engaged in the required analysis.

                                      III. Conclusion

       {¶ 16} On consideration whereof, we find that substantial justice has been done in

this matter. The judgments of the Lucas County Court of Common Pleas are affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                         Judgments affirmed.




9.
                                                                            State of Ohio
                                                                        v. Aaron Lipkins
                                                                     CA NOS. L-21-1046
                                                                               L-21-1058
                                                                               L-21-1059
                                                                               L-21-1060
                                                                               L-21-1061



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Gene A. Zmuda, P.J.                                    JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




10.